Citation Nr: 0533079	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of this hearing is associated with the claims 
folder.

The veteran has also raised the issues of entitlement to 
service connection for a right hip disorder.  This issue, 
however, is not currently developed or certified for 
appellate review, and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  

The veteran has alleged that he was treated by Dr. "G.M." 
in Brandon, Florida, from 1993 to the present, by Dr. J.T.C. 
in Gadsden, Alabama, from 1986 to 1993, by Dr. R. in 
Shreveport, Louisiana, from 1977 to 1986, and by Dr. A.Z. in 
Brandon, Florida, from 1991 to 1992.  He submitted a signed 
authorization form for these records in July 2003.  However, 
these records are not in the claims folder and there is no 
indication that the RO ever requested these records.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining all relevant Social 
Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).  The importance of obtaining these 
records is clear.  See Waddell v. Brown, 5 Vet. App. 454 
(1993); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  A 
Social Security Administrative decision dated in May 1993 
shows that the veteran was awarded Social Security disability 
benefits.  However, the medical records underlying that award 
are not on file.  The duty to assist the veteran includes 
obtaining these records.  Voerth v. West, 13 Vet. App. 117 
(1999) (as part of the Secretary' s obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the SSA and to give that evidence appropriate 
consideration and weight);  Hayes v. Brown, 9 Vet. App. 67 
(1996).  

Therefore, this case must be remanded to the RO so that it 
may request these records.  This process is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Using the form submitted by the 
veteran in July 2003, the RO should 
obtain, if possible, all medical records 
from Dr. G.M. from 1993 to the present, 
Dr. J.T.C. from 1986 to 1993, Dr. R. from 
1977 to 1986, and Dr. A.Z. from 1991 to 
1992 (it would expedite the case greatly 
if the veteran were to obtain these 
records himself).  All documents 
regarding this request must be 
permanently associated with the claims 
folder.  If the records are unobtainable, 
a negative reply must be noted in writing 
and associated with the claims folder.

2.  The RO should contact the Social 
Security Administration and obtain all 
medical records used in determining 
the claimant's entitlement to Social 
Security benefits in May 1993, as well 
as copies of any administrative 
decisions, examination reports, 
hearing transcripts, etc.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

3.  When the RO is satisfied that the 
record is complete the claim should be 
readjudicated.  If the claim is still 
denied the RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


